                          1 ANTHONY & PARTNERS, LLC
                            JOHN A. ANTHONY (SBN0731013)
                          2   janthony@anthonyandpartners.com
                            ANDREW J. GHEKAS (SBN 0119169)
                          3 aghekas@anthonyandpartners.com
                            100 S. Ashley Drive, Suite 1600
                          4 Tampa, Florida 33602
                            Telephone: 813.273.5616
                          5 Facsimile: 813.221.4113

                          6 COOPER, WHITE & COOPER LLP
                            PETER C. CALIFANO (SBN 129043)
                          7   pcalifano@cwclaw.com
                            201 California Street, 17th Floor
                          8 San Francisco, California 94111
                            Telephone: 415.433.1900
                          9 Facsimile: 415.433.5530
                       10 Attorneys for Creditor CENTENNIAL BANK

                       11

                       12                           UNITED STATES BANKRUPTCY COURT
                       13               NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
                       14

                       15 In re                                             CASE NO. 21-50028 SLJ

                       16 EVANDER FRANK KANE,                               Chapter 7

                       17                 Debtor.                           NOTICE OF HEARING ON
                                                                            CENTENNIAL BANK'S MOTION TO
                       18                                                   DISMISS LIQUIDATION [DOC. 83]

                       19
                                                                            Date:  May 18, 2021
                       20                                                   Time: 2:00 PM
                                                                            Place: Via Zoom Video Conference
                       21                                                   Judge: Hon. Stephen L. Johnson

                       22

                       23          TO ALL PARTIES IN INTEREST:

                       24          PLEASE TAKE NOTICE that a regularly set hearing will be held on May 18, 2021 at

                       25 2:00 PM on Centennial Bank's Motion to Dismiss Liquidation (“Motion”), previously filed by

                       26 creditor Centennial Bank (“Centennial”), as Docket No. 83 in this case. In the Motion, Centennial

                       27 seeks an order to dismiss the liquidation case of Chapter 7 debtor, Evander Frank Kane, pursuant

                       28 to 11 U.S.C. Sections 707(b)(2), 707(b)(3)(B) and 707(b)(3)(A) .
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
                     Case: 21-50028
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                         Doc# 98     Filed: 04/16/21    Entered: 04/16/21 15:24:39      Page 1 of 3
                          1         PLEASE TAKE FURTHER NOTICE that due to the shelter in place requirements

                          2 caused by the COVID-19 pandemic, all Bankruptcy Court locations in this District are closed and

                          3 therefore all appearances at the hearing on the Motion shall be by telephone or Zoom Video

                          4 Conference, as directed by the Court.

                          5         PLEASE TAKE FURTHER NOTICE that "all interested parties should consult the

                          6 Bankruptcy Court's website at www.canb.uscourts.gov for information about court

                          7 operations during the COVID-19 pandemic. The Bankruptcy Court's website provides

                          8 information regarding how to arrange a telephonic or video appearance. If you have any

                          9 questions regarding how to appear at a court hearing, you may contact the Bankruptcy
                       10 Court by calling 888.821.7606 or by using the Live Chat feature on the Bankruptcy Court's

                       11 website".

                       12           PLEASE TAKE FURTHER NOTICE that additional information about how to file

                       13 documents and/or appear by phone or video are provided at the Court's website:

                       14 https://www.canb.uscourts.gov/content/page/court-operations-during-covid-19-outbreak and are

                       15 contained and further described in the Court's Sixth Amended General Order 38 (dated 3/5/2021):

                       16 https://www.canb.uscourts.gov/sites/default/files/general-

                       17 orders/SixthAmendedGO38March521corrected.pdf

                       18           PLEASE TAKE FURTHER NOTICE that objections, if any, to the Motion must be in

                       19 writing, setting forth each and every basis for objection. Pursuant to United States Bankruptcy

                       20 Court, Northern District of California, Bankruptcy Local Rule 9014-(c) (1), such objections must

                       21 be filed with the Bankruptcy Court no less than fourteen (14) days before the actual scheduled

                       22 hearing date and served on Centennial Bank's attorneys at the following addresses:

                       23 Peter C. Califano, Esq.                            ANTHONY & PARTNERS, LLC
                          COOPER, WHITE & COOPER LLP                         John A. Anthony
                       24 201 California Street, 17th Floor                  Andrew J. Ghekas
                          San Francisco, California 94111                    Anthony & Partners, LLC
                       25                                                    100 S. Ashley Drive, Suite 1600
                          Email: pcalifano@cwclaw.com                        Tampa, Florida 33602
                       26                                                    Email: janthony@anthonyandpartners.com
                                                                                    aghekas@anthonyandpartners.com
                       27

                       28 / / /
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
                     Case: 21-50028
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                           Doc# 98    Filed: 04/16/21    Entered: 04/16/21 15:24:39      Page 2 of 3
                                                                           2
                          1                PLEASE TAKE FURTHER NOTICE that this Motion is based upon this Notice of

                          2 Hearing on the Motion, Centennial Bank's Motion to Dismiss Liquidation (Dkt. 83), Declaration

                          3 of Andrew J. Ghekas in Support of Centennial Bank's Motion to Dismiss Liquidation, together

                          4 will all other papers, pleadings, and records on file in this bankruptcy case.

                          5

                          6

                          7 DATED: April 16, 2021                       ANTHONY & PARTNERS, LLC

                          8

                          9
                                                                        By:           /s/ John A. Anthony
                       10                                                      John A. Anthony
                                                                               Attorneys for Creditor CENTENNIAL BANK
                       11

                       12
                               DATED: April 16, 2021                    COOPER, WHITE & COOPER LLP
                       13

                       14

                       15                                               By:           /s/ Peter C. Califano
                                                                               Peter C. Califano
                       16                                                      Attorneys for Creditor CENTENNIAL BANK
                       17
                               1502331.1
                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
                     Case: 21-50028
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                                Doc# 98   Filed: 04/16/21     Entered: 04/16/21 15:24:39     Page 3 of 3
                                                                                3
